914 A.2d 829 (2007)
189 N.J. 192
In the Matter of Russell T. KIVLER, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
January 11, 2007.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 06-266, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent), that RUSSELL T. KIVLER of MERCERVILLE, who was admitted to the bar of this State in 1973, should be suspended from the practice of law for a period of three months for violating RPC 1.1(a)(gross neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate with client), RPC 1.16(d)(failure to return retainer after termination of representation) and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having further concluded that respondent should be required to return the $2500 retainer in the Ribeca matter;
And good cause appearing;
It is ORDERED that RUSSELL T. KIVLER is hereby suspended from the practice of law for a period of three months, effective February 5, 2007; and it is further
ORDERED that within sixty days of this Order, respondent shall return the $2500 retainer in the Ribeca matter and submit proof thereof to the Office of Attorney Ethics; and it is further
ORDERED that RUSSELL T. KIVLER be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.